NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 23, 2014*
                                Decided June 9, 2014

                                        Before

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 14‐1254

DAVID VANDERLEEST,                             Appeal from the United States District
     Plaintiff‐Appellant,                      Court for the Eastern District of
                                               Wisconsin.
      v.
                                               No. 13‐C‐1432
CITY OF GREEN BAY,
      Defendant‐Appellee.                      William C. Griesbach,
                                               Chief Judge.

                                      O R D E R




      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14‐1254                                                                           Page 2

        David VanderLeest appeals the dismissal of his complaint under 42 U.S.C. § 1983
alleging that Green Bay officials denied him due process as well as his right to a jury
trial, and imposed excessive fines. We affirm.

        As set forth in his complaint, the allegations of which we accept as true, see Turley
v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013), VanderLeest, a landlord in Green Bay, was
unlawfully targeted and excessively fined for violations of the city’s housing code.
Although his complaint is somewhat difficult to follow, he appears to allege that
(1) Green Bay city officials conducted warrantless searches of his property in violation
of the Fourth Amendment, and conspired to cite him for violating municipal housing
ordinances and then to assess him exorbitant fines in violation of the Eighth
Amendment, and (2) court officials denied him due process by conspiring to derail his
legal challenges to the city’s actions, thereby depriving him of his Seventh Amendment
right to a jury trial during a municipal hearing on his housing‐ordinance violations.

         The district court screened the complaint under 28 U.S.C. § 1915A and dismissed
it for failure to state a claim. The court found that VanderLeest did not state a claim for
an unconstitutional search because he never alleged that any city official actually
searched his property without a warrant (indeed, he recounts five instances in which
city housing inspectors agreed to leave after he refused to consent to searches of his
property). As for his claim regarding excessive fines, the court found no basis to
conclude that a $681 fine for an offense that allegedly cost the city only $15 was grossly
disproportionate to the gravity of the offense under the Eighth Amendment,
particularly after accounting for safety concerns and any administrative inconvenience
to the City. Finally, his jury‐trial claim was not actionable because the underlying action
was an ordinance‐enforcement proceeding, not a “suit at common law,” and in any
event the Seventh Amendment does not apply to the states.

       On appeal VanderLeest has submitted a brief that largely mirrors the complaint
he filed in the district court, though it adds an undeveloped argument that the city’s
actions are fraudulent within the meaning of the criminal code. We have reviewed the
record and considered all of VanderLeest’s arguments, and affirm for substantially the
same reasons stated by the district court in its dismissal order. See also FED. R. APP.
P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). 

                                                                               AFFIRMED.